Citation Nr: 1726084	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-21 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected knee disabilities.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

When this case was before the Board in June 2014, it was decided in part and remanded in part.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded in order to obtain an opinion as to whether the Veteran's psychiatric disorder pre-existed service.  If the psychiatric disorder did not pre-exist service, the examiner was then asked to provide an opinion as to the relationship between his psychiatric disorder and his service-connected knee disorders.  After reviewing the record, the April 2016 examiner noted that the Veteran reported to providers that his depression began some five years prior to when he first sought mental health care in 2010 and was related to losing social support when he relocated to West Virginia, his mother being in a nursing home, and that his depression had increased over time as his medical conditions (blindness, knee/hip pain) worsened.  The examiner then concluded that it was less likely than not that the Veteran's depression was due to or caused by military service.
	
It is unclear whether the examiner was providing an opinion that the Veteran's depression increased due to his knee pain or whether the examiner was simply reporting the Veteran's statement.  The examiner should clarify whether it is at least as likely as not that his depression was caused by one or both of the Veteran's service-connected knee disabilities or at least as likely as not aggravated (permanently worsened beyond its natural progression) by one or both of the knee disabilities.  The June 2014 Board remand also directed the examiner to provide the baseline level of disability prior to the aggravation and determined what degree of additional impairment is attributable to aggravation of the psychiatric disorder by the service-connected disabilities.  It does not appear that the examiner provided these opinions, or indeed whether as indicated above, such opinions were required (i.e., it is unclear whether the examiner has opined that there was such aggravation in the first place.)  A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because of the deficiencies discussed above, additional action is required on the part of the AOJ.

The issue of TDIU is also before the Board.  The Board notes that further development and adjudication of the claim for an acquired psychiatric disorder may provide evidence in support of the claim for a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA records since August 2016 and associate them with the claims file.

2.  Return the claims file to the provider who conducted the April 2016 examination, if available, for an addendum addressing the Veteran's claimed psychiatric disability.  The examiner should be requested to review the file and his examination report.  

Upon completion of that review, the examiner should provide the following opinions:

(a) Is it at least as likely as not (a fifty percent probability or greater) that the psychiatric disorder, to include depression, was caused by one or both of the Veteran's service-connected knee disabilities.  

The Veteran is service-connected for left and right knee disabilities.  

(b) If the knee disabilities did not cause the acquired psychiatric disorder, to include depression, is it at least as likely as not (a fifty percent probability or greater) that the psychiatric disorder aggravated (permanently worsened beyond its natural progression) by one or both of the knee disabilities?




Again, the presence of bilateral knee disabilities has been established.

If aggravation is found, please identify to the extent possible, the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the psychiatric disorder by the service-connected disabilities.  

Review of the entire claims file is required; however, attention is invited to the Veteran's February 1971 separation examination, June 2010 and August 2010 VA mental health treatment records, the November 2009 VA psychiatric examination, and December 2011 and May 2012 private psychiatric examinations.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.






If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the April 2016 VA examiner is not available, another competent professional may provide the opinion after reviewing the April 2016 examination report and the claims file.  

3.  Thereafter, readjudicate the issues on appeal as noted above, to include TDIU.  If the determination remains unfavorable to the Veteran, he and his attorney should be furnished a supplemental statement of the case which addressed all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




